           Case 1:20-cv-01905-JEJ Document 39 Filed 01/27/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THE PUBLIC INTEREST LEGAL                   :
FOUNDATION,                                 :
                                            :
                    Plaintiff,              :
                                            :
      v.                                    :     No. 1:20-cv-01905
                                            :
KATHY BOOCKVAR, in her Official             :     CHIEF JUDGE JONES
Capacity,                                   :
                                            :
                    Defendant.              :     ELECTRONICALLY FILED

                                      ORDER

      AND NOW, this 27th day of January, upon consideration of Defendant

Kathy Boockvar’s Unopposed Motion for Referral to a United States Magistrate

Judge for Facilitation of Settlement, IT IS HEREBY ORDERED THAT the

Motion (Doc. 38) is GRANTED. The above-captioned matter is REFERRED to

Chief Magistrate Judge Karoline Mehalchick for referral to a Magistrate Judge of

this Court for settlement purposes.

                                                  ________________________
                                                                       J.
